DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 2 shows modified forms of construction in the same view. As explained in paragraph 0017, “the decoupling location 22 may be along the first steering shaft 14 or along the one or more additional shafts 16.” Both possible decoupling locations should not be shown in the same figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0015, line 5, ““s” should be deleted.  
Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of Species II, Sub-species I and Sub-species B in the reply filed on August 9, 2021 is acknowledged.  The traversal is on the ground(s) that “all of the identified Sub-species of Species II have considerable overlapping subject matter…maintaining a restriction between the Sub-species of Species II would impede the examination process and further contribute to the overall backlog of applications at the USPTO.”  Applicant’s arguments are only specifically directed to the restriction requirement with respect to the Sub-species of Species II and not to the restriction requirement with respect to Species I and II.
Claims 2-8 are allowable. The claims that are specifically directed to the sub-species of Species II require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the sub-species of Species II, as set forth in the Office action mailed on June 25, 2021, is hereby withdrawn and all claims specifically drawn to the sub-species of Species II have accordingly been fully examined for patentability under 37 CFR 1.104. 
Applicant did not present any arguments directed to the restriction requirement with respect to Species I and II. Accordingly, the restriction requirement with respect to Species I and II is still deemed proper and is therefore made FINAL.
1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 9, 2021.
This application is in condition for allowance except for the presence of claim 1 directed to an invention non-elected with traverse in the reply filed on August 9, 2021 and except for the other formal matters noted above.
Allowable Subject Matter
Claims 2-8 are allowed.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616